FINAL REPORT1

                 Recommendation 2-2015, Minor Court Rules Committee

       Amendment of Rules 206, 1201-1209, and of the Official Notes to Rules 112, 215,
                 1210-1211 of the Pennsylvania Rules of Civil Procedure
                            before Magisterial District Judges

     PROTECTIVE ORDERS FOR VICTIMS OF SEXUAL VIOLENCE OR INTIMIDATION

I.        Introduction

       The Minor Court Rules Committee (“Committee”) recommended amendments to
Rules 206, 1201-1209, and to the Official Notes to Rules 112, 215, 1210-1211 of the
Pennsylvania Rules of Civil Procedure before Magisterial District Judges (“Rules”). The
amendments establish procedures for protective orders sought for victims of sexual
violence or intimidation, as provided for in recent legislation.

 II.      Background and Discussion

       The Committee learned of enacted legislation that permits a victim of sexual
violence or intimidation to petition a court for protection from a defendant. See 42
Pa.C.S. §§ 62A01-62A20 (“Act”). The Act provides for emergency protective orders for
victims of sexual violence and intimidation, in much the same manner as existing
emergency protection from abuse orders. The new law takes effect July 1, 2015.

       After comparing the provisions of the Act with the Protection from Abuse Act, 23
Pa.C.S. §§ 6101-6122, as well as current Rules 1201-1211, the Committee drafted and
recommended amendments to the rules to incorporate the new protective order
provisions within existing Rules 1201-1211.

III.      Rule Changes

      The Committee recommended amending Rules 1201-1211 and the
corresponding Official Notes to add references to the new emergency protective orders,
add required definitions and statutory references, and make the rules gender neutral.
The Committee also recommended deleting the first sentence of the Official Note to
Rule 1206, indicating that the “plaintiff is apt to be in an excited state,” as the Committee

1
 The Committee’s Final Report should not be confused with the Official Notes to the
Rules. Also, the Supreme Court of Pennsylvania does not adopt the Committee’s
Official Notes or the contents of the explanatory Final Reports.
did not find the observation to be helpful. The Committee also recommended revising
the last clause of Rule 1207 to more closely mirror the statutory requirements for
nondisclosure of the location of a victim, and adding a sentence to the Official Note to
Rule 1207 indicating that nothing in the rule is intended to preclude a magisterial district
judge from making a proper determination regarding venue. The Committee also
recommended amending Rule 1209 to include service provisions specific to the new
emergency protective orders.

        Additionally, the Committee recommended updating and adding cross-references
to Rule 206, as well as the Official Note to Rule 112. The Committee also
recommended adding cross-references to the Official Notes to Rules 215 and 1207 to
clarify that the use of advanced communication technology is permitted in hearings on
petitions for protective orders.




                                             2